Per Curiam.
Respondent, LeRoy J. Sturgeon, was a licensed attorney in both Nebraska and Iowa. On March 15, 1992, this court temporarily suspended Sturgeon from practicing law in Nebraska. On July 22, the Supreme Court of Iowa disbarred Sturgeon for violating Iowa’s DR 1-102(A)(1), DR 1-102(A)(3), DR 1-102(A)(5), and DR 1-102(A)(6). Subsequently, a motion for reciprocal discipline was filed in this court.
Pursuant to Neb. Ct. R. of Discipline 21 (rev. 1992), after giving notice to a Nebraska bar member, this court will reciprocate the disciplinary measures of another state on the Nebraska bar member. Respondent Sturgeon was notified of the motion for reciprocal discipline and was given 14 days to show cause why he should not be disbarred. Respondent did not comply with the show-cause order.
Accordingly, the respondent is hereby disbarred from the practice of law in Nebraska.
Judgment of disbarment.
White, J., not participating.